        Case 3:20-cv-06222-WHA Document 8 Filed 09/30/20 Page 1 of 3




 1 BRIAN E. WASHINGTON, COUNTY COUNSEL
   BRANDON W. HALTER, Deputy (SBN 289687)
 2 3501 Civic Center Drive, Ste. 275
   San Rafael, CA 94903
 3 Tel.: (415) 473-6117,
   Fax: (415) 473-3796
 4 bhalter@marincounty.org
 5 Attorneys for Respondent
   COUNTY OF MARIN
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10
11 SEAPLANE      ADVENTURES, LLC, a           Case No. 4:20-cv-06222-KAW
   California limited liability company
12                                            STIPULATION AND [PROPOSED]
                  Plaintiff,                  ORDER TO EXTEND TIME FOR
13                                            DEFENDANT COUNTY OF MARIN TO
          v.                                  RESPOND TO PLAINTIFF’S
14                                            COMPLAINT
   COUNTY OF MARIN, CALIFORNIA;
15 AND DOES 1 THROUGH 10,
   INCLUSIVE
16
                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28




               STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
     124872
         Case 3:20-cv-06222-WHA Document 8 Filed 09/30/20 Page 2 of 3




 1          IT IS HEREBY STIPULATED, by and between plaintiff SEAPLANE ADVENTURES
 2 and defendant COUNTY OF MARIN (collectively referred to herein as “the Parties”) by and
 3 through their respective attorneys of record as follows:
 4          The Parties stipulate, and respectfully request entry of an order stating, that the time within
 5 which defendant County of Marin may file and serve its response to plaintiffs’ Complaint is
 6 hereby extended from October 2, 2020 to November 2, 2020.
 7
 8                                                     Respectfully Submitted
 9 Dated: September 30, 2020
                                                       BRIAN E. WASHINGTON
10                                                     COUNTY COUNSEL
11
12
13                                                     By: /s/ Brandon W. Halter
                                                            Brandon W. Halter 1
14                                                          Attorneys for Defendant
                                                            COUNTY OF MARIN
15
16
     Dated: September 30, 2020
17
                                                        By: /s/ John E. Sharp
18                                                          John E. Sharp
                                                            Attorneys for Plaintiff
19                                                          SEAPLANE ADVENTURES, LLC
20
21
22
23
24
25
26
27
28

     1
      Pursuant to Civil L.R. 5-1(i), filing counsel attests that concurrence in the filing of this document
     has obtained from each of the other signatories.
                                                       1
                  STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
        Case 3:20-cv-06222-WHA Document 8 Filed 09/30/20 Page 3 of 3




 1                                      [PROPOSED] ORDER

 2         The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby

 3 issues an Order to extend the deadline for defendant County of Marin to respond to complaint

 4 currently due October 2, 2020, to November 2, 2020.

 5         IT IS SO ORDERED.

 6 DATED: September 30, 2020

 7

 8

 9
                                                       Hon. Kandis A. Westmore
10                                                     United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
